PER CURIAM:
Dani Walter Ayala-Ardon, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal in part and remanding in part to the Immigration Judge for further proceedings and for entry of a new decision. Because the Board’s order is not a final order of removal, we grant the Attorney General’s motion to dismiss without prejudice for lack of jurisdiction. See 8 U.S.C. § 1252(a)(1) (2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.